                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

FAIRADE FREDERICK DORSEY                        §

VS.                                             §      CIVIL ACTION NO.         1:19-CV-18

WARDEN, FCC BEAUMONT                            §

MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND ADOPTING
      THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Fairade Frederick Dorsey, a federal prisoner confined at the Federal Correctional

Complex in Beaumont, Texas, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. Petitioner filed objections to the

magistrate judge’s Report and Recommendation.

       The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes the

objections are without merit.

                                            ORDER

       Accordingly, petitioner’s objections are OVERRULED.             The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is
ADOPTED. A final judgment will be entered in this case in accordance with the magistrate judge’s

recommendation.

       SIGNED this the 1 day of April, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                               2
